DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 4–13 is/are pending.
Claim(s) 2 and 3 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 27 July 2022.  These drawings are unacceptable.

The drawings are objected to because:
The drawings filed on 27 July 2022 appear to be inadvertently-blank sheets. The previous drawing objections will also be repeated as the drawings filed on 19 June 2020 are the only complete drawings provided.
The numbers and letters identifying the views are associated with FIGS. 1–6. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
The numbers, letters, and/or reference characters of FIG. 1 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 4, 5, 11, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Double Patenting
Claim(s) 1 and 4–13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–8 and 13–16 of copending Application No. 16/956,413 (herein after 'the reference application" US 2020/0395586 A1 being used for citations). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/956,413 recite all the limitations of the instant claims and additional features (e.g., a graphitic carbon-based compound).
Regarding claim 1, the reference application discloses a separator for a lithium-sulfur battery comprising:
a porous substrate (CL1/L2); and
a coating layer present on at least one surface of the porous substrate (CL1/L3–4),
wherein the coating layer comprises a polymer comprising a main chain (CL1/L5–6),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (CL1/L6–8) and
wherein the polymer further comprises a side chain (CL1/L8–10),
wherein an aromatic hydrocarbon group is present in the side chain (CL1/L8–10),
wherein the aromatic hydrocarbon group comprises at least one selected from the group consisting of a naphthyl group, a fluorenyl group, an anthracenyl group, and a perylenyl group (CL3/L2–5),
wherein the functional group comprising the non-covalent electron pair comprises at least one selected from the group consisting of an amine group, an ether group, an ester group, a carbonate group, a carbonyl group, and an imide group (CL2/L2–6).
Regarding claim 4, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer is represented by the following Chemical Formula 1 (CL4/L1–2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; (R14R15)amino(C2-C10) alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (CL4/L3–37); or
R1 and R2, R3 and R4 and R5 and R6, together with an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL4/L3–37);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (CL4/L3–37); or
R14 and R15 together with an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL4/L3–37);
R1 and R2, R3 and R4, R5 and R6 and R14 and R15 are bonded to each other to form an aliphatic or aromatic ring including a heteroatom; at least one of R1 to R6 comprises an aromatic ring, or is connected to another substituent of adjacent R1 to R6 through an aromatic ring (CL4/L3–37);
R7 to R13 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen, oxygen, and a substituted or unsubstituted C1-C10 alkyl group (CL4/L3–37), and
when R7 to R13 are oxygen, the oxygen forms a double bond with the bonded carbon atom (CL4/L3–37);
wherein the substituted groups are substituted with one or more substituents selected from the group consisting of alkyl, alkenyl, alkynyl, heterocyclic, aryl, heteroaryl, acyl, oxo, imino, thiooxo, cyano, isocyano, amino, azido, nitro, hydroxyl, thiol, and halo (CL4/L3–37);
m is each independently an integer of 0 to 5 (CL4/L3–37); and
n is an integer from 5 to 5,000 (CL4/L3–37).
Regarding claim 5, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen and (R14R15)amino(C2-C5) alkyl group (CL5/L2–20); or
R1 and R2, R3 and R4 and R5 and R6, together with an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL5/L2–20);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; and a substituted or unsubstituted C4-C20 heteroaryl group (CL5/L2–20); or
R14 and R15 together with an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL5/L2–20);
R7 to R13 are hydrogen (CL5/L2–20);
wherein the substituted groups are substituted with one or more substituents selected from the group consisting of alkyl, alkenyl, alkynyl, heterocyclic, aryl, heteroaryl, acyl, oxo, imino, thiooxo, cyano, isocyano, amino, azido, nitro, hydroxyl, thiol, and halo (CL5/L2–20);
m is an integer of 1 to 3 (CL5/L2–20); and
n is an integer of 5 to 5,000 (CL5/L2–20).
Regarding claim 6, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer has a number average molecular weight of from 200 to 200,000 (CL6/L2–3).
Regarding claim 7, the reference application discloses all claim limitations set forth above and further discloses a lithium-sulfur battery:
wherein the polymer has a polydispersity index of from 1.05 to 20 (CL7/L2–3).
Regarding claim 8, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the polymer is a linear polymer or a branched polymer (CL8/L2–3).
Regarding claim 9, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the coating layer has a thickness of from 0.001 μm to 100 μm (CL13/L2–3).
Regarding claim 10, the reference application discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the porous substrate comprises at least one selected from the group consisting of polyethylene, polypropylene, polyethyleneterephthalate, polybutyleneterephthalate, polyamide, polyacetal, polycarbonate, polyimide, polyetheretherketone, polyethersulfone, polyphenyleneoxide, polyphenylenesulfide, polyethylenenaphthalate, polytetrafluoroethylene, polyvinylidene fluoride, polyvinyl chloride, polyacrylonitrile, cellulose, nylon, poly(p-phenylene benzobisoxazole), and polyarylate (CL1/L2).
Regarding claim 11, the reference application discloses a composition for coating a separator for a lithium-sulfur battery comprising:
a polymer represented by the following Chemical Formula 1 (CL14/L2–3):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; (R14R15)amino(C2-C10) alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (CL14/5–41); or
R1 and R2, R3 and R4 and R5 and R6, together with an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL14/5–41);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; a substituted or unsubstituted C1-C20 alkyl group; a substituted or unsubstituted C3-C20 cycloalkyl group; a substituted or unsubstituted C6-C20 aryl group; and a substituted or unsubstituted C4-C20 heteroaryl group (CL14/5–41); or
R14 and R15 together with an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL14/5–41);
R1 and R2, R3 and R4, R5 and R6 and R14 and R15 are bonded to each other to form an aliphatic or aromatic ring including a heteroatom; at least one of R1 to R6 comprises an aromatic ring, or is connected to another substituent of adjacent R1 to R6 through an aromatic ring (CL14/5–41);
R7 to R13 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen, oxygen, and a substituted or unsubstituted C1-C10 alkyl group (CL14/5–41), and
when R7 to R13 are oxygen, they form a double bond with the bonded carbon atom (CL14/5–41);
wherein the substituted groups are substituted with one or more substituents selected from the group consisting of alkyl, alkenyl, alkynyl, heterocyclic, aryl, heteroaryl, acyl, oxo, imino, thiooxo, cyano, isocyano, amino, azido, nitro, hydroxyl, thiol, and halo (CL14/L5–41);
m is each independently an integer of 0 to 5 (CL14/5–41); and
n is an integer from 5 to 5,000 (CL14/5–41).
Regarding claim 12, the reference application discloses all claim limitations set forth above and further discloses a composition for coating a separator for a lithium-sulfur battery:
wherein R1 to R6 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen and (R14R15)amino(C2-C5) alkyl group (CL15/L2–21); or
R1 and R2, R3 and R4 and R5 and R6, together with an imide bond including nitrogen, each independently form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL15/L2–21);
R14 and R15 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen; and a substituted or unsubstituted C4-C20 heteroaryl group (CL15/L2–21); or
R14 and R15 together with an imide bond including nitrogen, form a 5 to 50-membered ring including a substituted or unsubstituted C6-C20 aryl group or a substituted or unsubstituted C4-C20 heteroaryl group (CL15/L2–21);
R7 to R13 are hydrogen (CL15/L2–21);
wherein the substituted groups are substituted with one or more substituents selected from the group consisting of alkyl, alkenyl, alkynyl, heterocyclic, aryl, heteroaryl, acyl, oxo, imino, thiooxo, cyano, isocyano, amino, azido, nitro, hydroxyl, thiol, and halo (CL15/L2–21);
m is an integer of 1 to 3 (CL15/L2–21); and
n is an integer of 5 to 5,000 (CL15/L2–21).
Regarding claim 13, the reference application discloses lithium-sulfur battery comprising a positive electrode; a negative electrode; a separator and an electrolyte interposed between the positive electrode and the negative electrode (CL16/L1–5), wherein the separator comprises:
a porous substrate (CL1/L2); and
a coating layer present on at least one surface of the porous substrate (CL1/L3–4),
wherein the coating layer comprises a polymer comprising a main chain (CL1/L5–6),
wherein a functional group comprising a non-covalent electron pair is present in the main chain (CL1/L6–8) and
wherein the polymer further comprises a side chain (CL1/L8–10),
wherein an aromatic hydrocarbon group is present in the side chain (CL1/L8–10),
wherein the aromatic hydrocarbon group comprises at least one selected from the group consisting of a naphthyl group, a fluorenyl group, an anthracenyl group, and a perylenyl group (CL3/L2–5),
wherein the functional group comprising the non-covalent electron pair comprises at least one selected from the group consisting of an amine group, an ether group, an ester group, a carbonate group, a carbonyl group, and an imide group (CL2/L2–6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments with respect to the double patenting have been fully considered but they are not persuasive.
Applicants argue at least one difference between the claims of the '413 application and the present invention is that the '413 application requires component (b) a graphitic carbon- based compound (P20/¶1). The independent instant claims use the transitional phrase "comprising." The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03 I. Therefore, the claims of the '413 application anticipate the present invention.

Applicant’s arguments with respect to claim(s) 1 and 4–13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (CN 106784541 A) discloses a separator for a lithium-sulfur battery comprising a polymer including a functional group comprising a non-covalent electron pair is present in the main chain (see polyether, [0023]) and an aromatic hydrocarbon group (see naphthalene, [0023]), wherein the aromatic hydrocarbon group comprises at least one selected from the group consisting of a naphthyl group, a fluorenyl group, an anthracenyl group, and a perylenyl group (see naphthalene, [0023]), wherein the functional group comprising the non-covalent electron pair comprises at least one selected from the group consisting of an amine group, an ether group, an ester group, a carbonate group, a carbonyl group, and an imide group (see polyether, [0023]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725